05/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0150
                             No. DA 21-0150


STATE OF MONTANA,

              Petitioner and Appellee,

       v.

PAMELA JO POLEJEWSKI,

          Respondent and Appellant.
__________________________________________________________________

   ORDER GRANTING RULE 26 MOTION TO EXTEND TIME FOR
                  TRANSMISSION OF THE RECORD
__________________________________________________________________
     Through counsel, Cascade County has filed a M.R.App.P. 26 Motion for an

Extension of Time to enable transmission of the relevant District Court hearing

transcript.   Cascade County points out that self-represented Appellant Pamela Jo

Polejewski indicated on her Notice of Appeal on March 30, 2021, that she had

ordered all available transcripts of the proceedings. This has not occurred, despite

the representation in the Notice of Appeal and the requirements of M.R.App.P. 8.

       The transcripts of the relevant February 18, 2021, District Court hearing will

be necessary to provide a complete record on appeal. Cascade County has ordered

the transcripts and has offered to incur the related costs. Cascade County has

requested until June 30, 2021, to provide the transcripts, as the court reporter is out

on a leave of absence through the end of May. Therefore,
                                          1
      IT IS ORDERED that the deadline for transmitting the District Court record,

including relevant transcripts, is extended through June 30, 2021, to enable Cascade

County to order the relevant transcripts. All other applicable deadlines, including

under M.R.App.P. 13, are stayed until this time.

      DATED this ____ day of May, 2021.




                                         2

                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 14 2021